Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Status of Claims
This action is in response to applicant arguments filled on 10/14/2020 for application 15/953295.
Claims 1-12, 14-29 and 37-39, 41-48, 50-63 are currently pending and have been examined.
Claim 63 has been added new.
Claims 1, 15, 37, 47, 50, 55, and 60 have been amended.
Claims 13, 30-36, 40, and 49 have been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-21, 23, 24, and 27-29, and 37-39, 41-48, 60, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahalingam et al. (US 2017/0181645 A11).

In claim 1, a method of monitoring a chronic condition of a patient, comprising:
Mahalingam teaches:
receiving analyte data generated by an analyte measurement device and patient data generated by a patient measurement device (Para. 10 and 15); 
generating one or more data trends of the patient by analyzing the analyte data against the patient data using a computing device comprising a processor and memory (Para. 70 and 78-79); 

modifying device settings of one or more of the analyte measurement device and the computing device in response to the comparison of the one or more of the data trends of the patient to the at least one data trend of the patient group (Para. 79 wherein a device can recommend changes to a patient based on comparing patient trends. In addition, Para. 80 teaches wherein remote monitors can be modified based on data.);
outputting at least one prompt to modify health care professional device setting in response to the comparison of the one or more data trends to the at least one data trend of the patient group (Para. 80 teaches wherein remote monitors can be modified based on data. Fig. 15 teaches wherein a remote monitor can be a caretaker, i.e. health care professional. See also Para. 279 wherein a provider can modify patient device setting).



As per claim 2, Mahalingam teaches the method of claim 1, further comprising outputting at least one prompt to modify patient behavior in response to the one or more of the data trends of the patient (Fig. 20).



As per claim 4, Mahalingam teaches the method of claim 1, further comprising outputting at least one prompt to modify the device settings in response to one or more of the data trends of the patient to the at least one data trend of the patient group (Para. 80). The motivation to combine references is the same as seen in claim 1.

As per claim 5, Mahalingam teaches the method of claim 4, further comprising outputting a set of prompts to modify the device settings at predetermined intervals (Para. 79, 91, and 310).

As per claim 6, Mahalingam teaches the method of claim 1, wherein modifying the device settings comprises modifying one or more of frequency, timing, and content of patient notification (Para. 79, 91, 101, and 310).

As per claim 7, Mahalingam teaches the method of claim 1, further comprising notifying a set of one or more predetermined contacts based on a characteristic of the one or more data trends of the patient (Para. 177).



As per claim 9, Mahalingam teaches the method of claim 7, further comprising notifying the set of predetermined contacts of the patient's condition in response to the one or more of the data trends of the patient being a high risk condition (Para. 177, 232, and 297).

As per claim 10, Mahalingam teaches the method of claim 7, further comprising notifying the set of predetermined contacts of the patient's condition in response to the one or more of the data trends of the patient being an improving health condition (Para. 177 and 297).

As per claim 11, Mahalingam teaches the method of claim 1, further comprising determining that health care professional attention is urgent in response to the one or more of the data trends of the patient being a high risk condition (Para. 58).

As per claim 14, Mahalingam teaches the method of claim 1, further comprising establishing a communication channel between the computing device and a health care professional device in response to the one or more of the data trends of the patient being a high risk condition (Para. 177 and 297).



As per claim 16, Mahalingam teaches the method of claim 14, further comprising transmitting at least one prompt comprising a suggestion from the health care professional device to the computing device using the communication channel. (Para. 79, 91, 101, and 310).

As per claim 17, Mahalingam teaches the method of claim 1, wherein the analyte measurement device comprises a blood glucose monitor and the patient measurement device comprises one or more of an activity tracker, a heart rate monitor, a blood pressure monitor, a scale, an Alc monitor, and a cholesterol monitor (Para. 245).

As per claim 18, Mahalingam teaches the method of claim 1, wherein the analyte data comprises blood glucose data and blood glucose testing history (Para 248, 252, and 298).

As per claim 19, Mahalingam teaches the method of claim 1, wherein the patient data comprises one or more of activity data, nutrition data, drug data, hydration data, 

As per claim 20, Mahalingam teaches the method of claim 1, wherein generating the one or more data trends comprises performing one or more of the patient of time synchronization and range normalization of the analyte data and the patient data (Para. 87 and 106).

As per claim 21, Mahalingam teaches the method of claim 1, wherein generating the one or more data trends of the patient comprises generating a wellness indicator based at least in part on the analyte data and the patient data (Para. 10 and 155).

As per claim 23, Mahalingam teaches the method of claim 1, further comprising determining a high risk condition based on a comparison between at least one of blood glucose data of the analyte data and activity data of the patient data relative to at least one predetermined threshold (Para. 162).

As per claim 24, Mahalingam teaches the method of claim 1, wherein generating the one or more data trends of the patient comprises estimating a risk of a hypoglycemic event based at least in part on at least one of the analyte data and the patient data, wherein the analyte data comprises blood glucose data and the patient data comprises one or more of activity data and nutrition data (Para. 166 and 179).



As per claim 28, Mahalingam teaches the method of claim 1, further comprising transferring the analyte data from the analyte measurement device to the computing device at predetermined intervals (Para. 260, 267, and 310).

As per claim 29, Mahalingam teaches the method of claim 1, wherein modifying the device settings comprises outputting the one or more data trends of the patient using the computing device (Para. 88 and 176).

Claim 37 recites similar features as seen in claim 1 and is rejected for similar rationale as noted above. In addition claim 37 teaches: 
output the prompt to a patient computing device using the transceiver compare the prompt outputted to the patient against an outcome to the patient's health following the prompt (Para. 13 wherein alert and notifications are taught); and 
determining an effectiveness of the prompt based at least in part on the comparison (Mahalingam teaches Para. 308 wherein tracking behavior of hosts and or remote monitors is taught, i.e. by tracking behavior of a patient, a determination of the effectiveness of a recommendation can be determined).



Claim 47 recites similar limitations as seen above and is rejected for similar rationale as noted above. In addition, claim 47 recites:
wherein generating the one or more data trends comprises generating a wellness indicator based at least in part on the analyte data, a target amount of analyte, nutrition data, activity data, and a Body Mass Index (BMI) of the patient, wherein each of the amount of the analyte data, the target amount of analyte, the nutrition data, the activity data, and the BMI of the patient are weighted with a respective weighting factor (Mahalingam, Para. 155 teaches “weighted scoring for different patterns based on frequency, a sequence, and a severity; a custom sensitivity of a user; a transition from a hypoglycemic to hyperglycemic pattern; an amount of time spent in a severe event; a combination of glucose change and time information; and/or a pattern of high variability of glucose data.  Such pattern recognition can be performed on any data described in this disclosure (e.g., analyte measurements, communications, Processed Data, Contextual Data, Health Data, System Data, Treatment Data, User Data, Sensor Data, Summary Data, and/or other data mentioned in this disclosure).  Advantageously, more data types can provide context and further information on the health condition of the Host, as well as the Host's glucose level.  Further, a pattern may be based on a combination of previous pattern data and a currently detected situation, whereby the combined information generates a predictive alert”).

As per claim 50, Mahalingam teaches the method of claim 47, wherein at least one of the respective weighting factor is different from each of the other respective weighted factors (Para. 155).  

As per claim 51, Mahalingam teaches the method of claim 47, wherein modifying the device settings comprises outputting the wellness indicator to the patient (Fig. 10 and 12).  

As per claim 52, Mahalingam teaches the method of claim 51, wherein the outputting includes outputting the wellness indicator as at least one of a number, a letter grade, a descriptor, a color, a sound effect, and a vibration (Fig. 12).  

As per claim 53, Mahalingam teaches the method of claim 51, wherein modifying the device settings comprises outputting the wellness indicator as a graph over a period of time (Fig. 13).  

Claim 55 recites similar limitations as seen in claim 1 and is rejected for similar rationale as noted above. In addition, claim 55 recites:
determining a difference between a first blood glucose measurement of the patient and a second blood glucose measurement of the patient relative to the activity data and nutrition data of the patient (Mahalingam in Para. 11 wherein “measurements and also to perform pattern recognition and/or predictive calculations” is taught, i.e. 
wherein generating the one or more data trends comprises estimating a risk of a hypoglycemic event based at least in part on the analyte data and activity data of the patient (Para. 81 and 150).

As per claim 59, Mahalingam teaches the method of claim 55, wherein the one or more data trends comprises estimating a risk of a hypoglycemic event based at least in part on the analyte data and activity data of the patient (Para. 155-156 and 179).

Claim 63 recites similar limitation as seen in the above claims is rejected for similar rationale as noted above.  In addition claim 63 recites:
wherein generating the one or more data trends comprises estimating a risk of a hypoglycemic event based at least in part on the analyte data and activity data of the patient, wherein the analyte data comprises a current blood glucose value and the activity data comprises patient activity and exertion level (Mahalingam, Para. 62, 71, and 150).

Claims 37-39, 42-47, 54, and 56-60 recite substantially similar limitations as seen in the above claims and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2017/0181645 A11) in view of Hogg et al. (US 2017/0109493 A1).

As per claim 12, Mahalingam teaches the method of claim 1. Mahalingam fails to teach however Gopalakrishnan teaches further comprising scheduling an appointment between the patient and a health care professional using the computing device in response to one or more of the data trends of the patient being a high risk condition (Para. 49 and 115 wherein high risk patients are scheduled for an appointment based on analyzing trends).
It would have been obvious to one of ordinary skill in the medical art at the time of the invention to combine the measuring and analyzing analyte data of a patient as taught in Mahalingam w with scheduling an appointment with a health care professional when a certain threshold is met as seen Hogg. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Claim Objections
Claims 22, 25, 26, 61, and 62 are objected to being free of prior art. Specifically the claims recite formulas in which the prior art fails to teach. 

Response to Arguments
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686